                                      UNITED STATES DISTRICT COUR
                                     EASTERN DISTRICT OF VIRGINIA
                                         ALEXANDRIA DIVISION


                                                      MAGISTRATE JUDGE:THERESA CARRROLL BUCHANAN


    UNITED STATES OF AMERICA                           HEARING:,                  _CASE #:_

               -VS-                                    DATE:                       _TiME: <3'- C£> pmrx
                                                          TYPE: FTR RECORDER       DEPUTY CLERK: T. FITZGERALD




COUNSEL FOR THE UNITED STATES^                                    d- CjJtMor
COUNSEL FOR THE DEFENDANT:                                     A- SiaogLT't-
NTERPRETER:                                                    ^LANGUAGE:

    X } DEFENDANT APPEARED: { X )WITH COUNSEL                 (         )WITHOUT COUNSEL
      )DEFT. INFORMED OF RIGHTS, CHARGES, PENALTIES and/or VIOLATIONS

      )COURT TO APPOINT COUNSEL                                (        )DFT. TO RETAIN COUNSEL

      )GVT. CALL WITNESS & ADDUCES EVIDENCE

      )EXHBIT#                        ADMITTED

    X )PROBABLE CAUSE: FOUND { )( )/ NOT FOUND( )
    X )PRELIMINARY HEARING WAIVED
    X ) MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY
      )DEFT. ADMITS VIOLATION(          )DFT. DENIES VIOLATION      {     )COURT FINDS DFT. IN VIOLATION

MINUTES:                        Ag               ^ T^fr af^ts -par                       ujy()jYidi'li'(r)S-.l)FNI^
CONDITIONS OF RELEASE:
S          ) UNSECURED ($         )SECURED( )PTS(                  )3"° PARTY(   )TRAVEL RESTRICTED
     ) APPROVED RESIDENCE(   )SATT(     )PAY COSTS {               )ELECTRONIC MONITORING {    ) MENTAL HEALTH
TEST/TREAT(    )ROL(     )NOT DRIVE(    ) FIREARM (               )PASSPORT { ) AVOID CONTACT
(     ) ALCOHOL Sl drug USE {        )EMPLOYMENT

( ^ ) DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHALS Lj/o
(      )DEFENDANT CONTINUED ON SAME CONDITIONS OF PROBATION

NEXT COURT APPEARANCE:                           at                      Before
{    )DH(    )PH(     ) STATUS(      ) TRIAL(    )JURY(     ) PLEA(      )SENT(   )PBV ( )SRV (        ) RS( )ARR
